BRETT, Presiding Judge,
dissenting:
I must respectfully dissent to the affirmance of this juvenile adjudication for lack of corroboration.
Sharon Citty testified that she and her husband were gone from their home from approximately 8 p. m. until midnight on December 24, 1979. When they returned they discovered that their home had been burglarized and that the property taken included the following: a .270 Belgium-made Browning gun; a Thompson Center Muzzle Loader, .50 caliber; a .22 Browning; a shotgun; ammunition; a jewelry box; tool boxes; and Christmas gifts.
Police Officer James Hicks testified that his investigation of the crime scene led to an interrogation of C. R. B. and the recovery of certain of the property belonging to the Cittys from C. R. B.’s residence. Willie Ray Bennett testified that either between 6:30 and 7 p. m. or at 9 p. m. on the night in question, he saw several people at C. R. B.’s home, including L. E. Y. and the appellant. He left with J. L. S., taking guns and ammunition to J. L. S.’s residence. C. R. B.’s uncle testified that for $20.00 he bought a 12-guage Remington from C. R. B., at C. R. B.’s home at 7 or 8 p. m. that same Christmas Eve.
The majority opinion correctly states that corroborating evidence may be slight. However, the majority fails to further recognize that, “corroborating evidence must tend to connect the defendant with the commission of the offense absent the accomplice’s testimony. Jones v. State, 555 P.2d 1061 (Okl.Cr.1976).” L. E. Y. v. State, (1982), 639 P.2d 1253. And, further, corroborating evidence is “. . . insufficient if it does no more than connect the defendant with the perpetrators but not the crime. Frye v. State, 606 P.2d 599 (Okl.Cr.1980).” L. E. Y. v. State, supra.
The testimony of Willie Ray Bennett is the only evidence, other than the testimony of accomplice Raines, that even mentions the appellant. In that testimony Bennett stated that he observed certain goods, similar to those stolen, in the possession of J. L. S. However, the identification of these *330goods was not established as the stolen property, and Bennett’s testimony does not connect the juvenile with the burglary.
The majority opinion also relies on the testimony of Mrs. Citty “as to how the house was broken into” to corroborate accomplice Raines’ testimony that J. L. S. committed the burglary. I fail to see how that testimony tends to connect this appellant with the commission of the offense absent the accomplice’s testimony. Jones v. State, 555 P.2d 1061 (Okl.Cr.1976).
The allegedly corroborative evidence was not slight. It was non-existent. Therefore, the demurrer to the evidence should have been sustained, and the adjudication of delinquency reversed.